Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 September 2020 and 21 September 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In line 1 of paragraph 0039, “11anchor” should be changed to “11 anchor”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2 of claim 1, “an anchor” should be changed to “the anchor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 2016/0009352).  Cooper discloses a floating body (FLNG vessel 12) configured to float on a water surface to conduct an installation strength test for an anchor installed underwater, the floating body comprising: a gauge (draft sensor 144) configured to indicate a depth or a volume by which the floating body is submerged in water (Figs. 1 and 2; paragraphs 0019, 0052, 0069).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are is rejected under 35 U.S.C. 103 as being unpatentable over Wybro et al. (US 7,044,685).
Regarding claim 1, Wybro discloses a strength test method for an anchor installed underwater, the method comprising: applying, to an anchor (anchor not shown; col. 6, line 39 teaches a tendon anchored to the seabed) installed underwater, a lifting force (lifting force applied to pull-down line 46 by winch 44) from above a floating body (TLP 10) floating on a water surface to submerge the floating body into water; and setting a volume of submergence (lock-off draft) by which the floating body is submerged to a value to produce a lifting force corresponding to a predetermined installation strength (Figs. 1 - 7; abstract; col. 4, line 58 - col. 6, line 39; col. 7, lines 26 - 37). Wybro fails to explicitly teach determining whether the anchor is immovable.  Wybro teaches testing components of the mooring system (tensioners 44, pull-down lines 46, draft, heel, and trim) (col. 7, lines 26 - 32) to make sure that the system is functioning properly and it would have been considered obvious to have modified the method as disclosed by Wybro to include the step of determining the anchor is immovable to ensure that the anchor is performing the task for which it was designed.
Regarding claim 2, Wybro further discloses retaining (locking off the draft) the floating body (10) being submerged by the volume of submergence (volume of submergence associated with the lock-off draft) having the set value (abstract; col. 7, lines 26 - 37).
Regarding claim 4, Wybro further discloses the floating body (10) includes a working platform (deck of platform superstructure 28) used to install the anchor (Figs. 1 and 3; col. 4, line 67 – col. 5, line 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wybro et al. in view of Cooper et al.  Wybro discloses all of the claim limitations except determining the volume of submergence by which the floating body is submerged with a gauge included in the floating body.  Cooper teaches determining the submergence depth (draft) of the floating body with a gauge (draft sensor 144) included in the floating body (12) (Figs. 1 and 2; paragraphs 0019, 0052, 0069).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Wybro with the draft sensor as taught by Cooper to provide a means for monitoring the draft of the TLP.  Although Cooper fails to explicitly teach determining the volume of submergence, Cooper teaches determining submergence depth, from which the corresponding volume of submergence can easily be calculated.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. in view of Takahashi (JP 59-34315).  Cooper discloses all of the claim limitations except the floating body comprises polystyrene.  Takahashi teaches a floating body (marine vessel; boat) comprises polystyrene (page 3 of the translated description submitted by Applicant along with an IDS dated 17 September 2020) to add buoyancy to the floating body.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the floating body as disclosed by Cooper with the polystyrene material as taught by Takahashi to add buoyancy to the floating body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/9/2022